Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Mei Juan You
d/b/a Hunan Garden,

Respondent.

Docket No. C-15-2617
FDA Docket No. FDA-2015-H-1753

Decision No. CR4727

Date: November 8, 2016

INITIAL DECISION

I sustain the determination of the Centers for Tobacco Products of the United
States Food and Drug Administration (CTP) to impose a civil money penalty of
$11,000 against Respondent, Mei Juan You, d/b/a Hunan Garden. The
preponderance of the evidence establishes that Respondent sold tobacco products
to minors, failed to verify the purchaser’s identification , and sold individual
cigarettes during a forty-eight month period in violation of 21 C.F.R.

§§ 1140.14(a), 1140.14(b)(1), and 1140.14(d). These actions were violations of
the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 387c(a)(7)(B).
I. Procedural History

Respondent requested a hearing in order to challenge CTP’s determination to
impose an $11,000 civil money penalty against her. CTP filed a brief plus ten
proposed exhibits that are identified as CTP Ex. 1 - CTP Ex. 10. Respondent filed
neither exhibits nor a brief, but requested an in-person hearing in order to cross-
examine CTP’s witnesses.

Iconvened an in-person hearing on February 8, 2016. Respondent had advised me
that she could not speak English, so I obtained an interpreter of Mandarin Chinese
for that hearing. However, at the hearing, Respondent also averred that she could
not read English. I therefore adjourned the hearing in order to translate all of
CTP’s proposed exhibits into Mandarin Chinese.

I reconvened the hearing on September 14, 2016 after having the exhibits
translated. At this hearing Respondent appeared with an individual who identified
himself as Mr. Chen. Mr. Chen was uncertain as to whether he would represent
Respondent. He subsequently advised me that he was not Respondent’s
representative. Therefore, I consider Respondent to have appeared pro se. At the
September 14, 2016 hearing Respondent did not object to the admission of any of
CTP’s proposed exhibits and declined to cross-examine CTP’s witnesses. I
received into evidence CTP Ex. | - CTP Ex. 10.

Neither party filed a post-hearing brief.
II. Issues, Findings of Fact and Conclusions of Law
A. Issues
The issues are whether:
1. Respondent violated regulations governing the sale of tobacco
products to minors;
2. A civil money penalty of $11,000 is reasonable.

B. Findings of Fact and Conclusions of Law

There is no dispute in this case that Respondent is a business that sells tobacco
products to the general public.

CTP determined to impose a civil money penalty against Respondent pursuant to
the authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations (C.F.R.).
The Act prohibits the misbranding of tobacco products while they are held for sale
after shipment in interstate commerce. 21 U.S.C. § 331(k). FDA and its agency,
CTP, may seek civil money penalties from any person who violates the Act’s
requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(f)(9).
The sale of tobacco products to an individual who is under the age of 18 and the
failure to verify the photographic identification of an individual who is not over
the age of 26 are violations of implementing regulations. 21 C.F.R. §§ 1140.14(a),
(b)(1). Additionally, the sale of “single cigarettes” — cigarettes that are sold
individually from an open package of cigarettes — is a violation of 21 C.F.R.

§ 1140.14(d).

The alleged violations that are at issue here are not the first instance in which
Respondent was charged with violating law and regulations concerning the sale of
tobacco products. CTP filed a previous administrative complaint against
Respondent on October 14, 2014, alleging that Respondent: on June 14, 2014
unlawfully sold tobacco products to a minor and failed to verify the minor
purchaser’s age by means of photographic identification; and on December 9,
2013 unlawfully sold a single cigarette to a minor and failed to verify the minor’s
age on that date. CTP Ex. 1. On November 9, 2014, Respondent admitted to the
allegations in the October 14, 2014 complaint and waived her right to contest
those violations in the future. These previous allegations of noncompliance are
administratively final and are not subject to challenge by Respondent.

What remains at issue are additional allegations of noncompliance made by CTP.
CTP alleges that on February 8, 2015, Respondent sold tobacco products
consisting of three single cigarettes to a minor and that Respondent failed to check
the minor’s identification on that date. These allegations, if true, constitute three
additional violations of law: unlawful sale of tobacco products to a minor in
violation of 42 C.F.R. § 1140.14(a); failure to check the identification of an
underage purchaser in violation of 42 C.F.R. § 1140.14(b); and unlawful sale of
single cigarettes from an opened package in violation of 42 C.F.R. § 1140.14(d).

The evidence relied on by CTP consists of the testimony of an inspector, Tonya
Ahmed, plus a photograph of three individual cigarettes. CTP Ex. 4; CTP Ex. 5.
Ms. Ahmed testified that she accompanied a minor to Petitioner’s facility on
February 8, 2015. There, she personally observed a clerk sell three individual
Newport cigarettes to the minor. CTP Ex. 4 at 2-3. Ms. Ahmed averred that she
subsequently photographed the cigarettes purchased by the minor and that CTP
Ex. 5 is an accurate photograph of those cigarettes. Id.; CTP Ex. 5.

On its face this evidence is more than sufficient to prove that Respondent violated
the law on February 8, 2015. Respondent offered nothing by way of rebuttal.
CTP proposes to impose a civil money penalty of $11,000 based on the fact that
Respondent committed six violations of law in the period commencing December
9, 2013, and running through February 8, 2015. The proposed penalty is the
maximum allowed by law. 21 C.F.R. § 17.2.

I find that the evidence amply justifies the penalty sought by CTP. Respondent is
not only a repeat offender but she has on multiple occasions sold a dangerously
addictive product to minors, individuals who are among the most vulnerable in our
society. She has done so in the face of repeated warnings by CTP of the adverse
consequences of unlawful sales of tobacco products and in the face of findings of
prior violations of law.

In sustaining the penalty I have considered whether Respondent lacks the financial
wherewithal to pay a civil money penalty of $11,000. Respondent has offered no
evidence to show that she is incapable of doing so. In light of that, there is no
basis for me to mitigate the penalty amount.

Order

For these reasons, I enter judgment in the amount of $11,000 against Respondent
Mei Juan You, d/b/a Hunan Garden.

/s/
Steven T. Kessel
Administrative Law Judge

